Citation Nr: 0515301	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  96-48 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis of the spine.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1944.  This matter comes to the Board of Veterans' Appeals 
(Board) following a lengthy procedural history, which began 
with an appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO denied a request to reopen a 
claim of entitlement to service connection for arthritis of 
the spine.  In a July 1998 decision, the Board reopened the 
claim and denied the claim on the merits.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 1999, the Court 
vacated the Board's denial of service connection for 
arthritis of the spine, and the Board then remanded the claim 
to the RO for additional development.  When the claim 
returned to the Board, the Board again denied the claim on 
the merits in March 2003.

The veteran appealed the Board's March 2003 decision to the 
Court.  In October 2003, the Court vacated the Board's March 
2003 decision, and remanded the claim to the Board.  The 
Board remanded the claim to the RO in March 2004 for action 
in compliance with the VCAA.  The claim now returns to the 
Board.

By a rating decision issued in March 2005, the RO denied a 
claim for an increased evaluation for service-connected 
myositis, lower back, and denied a request to reopen a claim 
for service connection for arthritis, left hip and left knee.  
The claims files before the Board do not reflect that the 
veteran has disagreed with that rating decision, but the 
Board notes that the period allowed by statute for a timely 
disagreement has not expired.  Those claims are not before 
the Board on appeal at this time.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim on appeal, all 
identified evidence relevant to the claim has been sought, 
the veteran has been afforded VA examination and opinion, has 
been notified of the complete text of the regulation which 
sets forth VA's duties to him with regard to this appeal, and 
all statutory duties to the veteran have been met.  

2.  The medical evidence and opinions establish that it is 
unlikely that the veteran's current degenerative disease of 
the spine was manifested in service or proximate to service 
within an applicable presumptive period, or was incurred in 
service or as a result of any incident of service, or is 
secondary to the veteran's service-connected disability, 
characterized as myositis.


CONCLUSION OF LAW

The criteria for an award of service connection for arthritis 
of the spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law was enacted more than four years after the 
veteran submitted the April 1996 claim underlying this 
appeal.  The VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  Although the 
veteran's claim for service connection for arthritis of the 
spine was submitted in 1996, before enactment of the VCAA, no 
final decision was rendered prior to enactment of the VCAA.  
Thus, the VCAA applies to this claim.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim.

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Third, the 
RO must inform the claimant of the information and evidence 
the claimant is expected to provide.  Id.  Finally, the RO 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.
 
In the more than nine years since the veteran submitted the 
claim, there have been numerous communications to the 
veteran.  Given the lengthy procedural history of this claim, 
the Board will not attempt to enumerate these communications 
or the notice or assistance provided to the veteran in the 
many communications of record.  The Board will only note, in 
particular, that, following the October 2003 Court Order 
which vacated the Board's March 2003 decision, the Board 
Remanded the claim to the Appeals Management Center (AMC) for 
development.  The AMC issued a lengthy letter in June 2004 
which afforded the veteran an opportunity to submit evidence 
to substantiate his claim, advised the veteran of his 
responsibilities to identify or submit evidence, advised the 
veteran of alternative types and sources of evidence which 
might substantiate his claim, and advised the veteran that he 
had up to one year to submit evidence.  The letter also, in 
an attachment, set forth the criteria for service connection, 
a list of the evidence received and the status of the claim, 
and advised the veteran of the types of evidence VA would 
obtain and what types of evidence the veteran was responsible 
for obtaining.

In response to the June 2004 notice, the veteran, through his 
representative, responded that he had no additional evidence 
or argument.  A supplemental statement of the case (SSOC), 
which included the complete text of 38 C.F.R. § 3.159, as 
revised to incorporate and implement the VCAA, was issued in 
July 2004.  Following this SSOC, the veteran was afforded 
further VA examination, in October 2004, and the claim was 
then readjudicated and another SSOC was issued in March 2005.

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant prior to readjudication of his claim.  
Although the veteran did not receive notice of the VCAA prior 
to initial adjudications of the claim, since his claim was 
submitted several years before enactment of the VCAA, he did 
received notification which the Board believes to be in 
compliance with the VCAA prior to the most recent 
readjudication of the claim on the merits.  It has been 
nearly one year since the veteran received notice of the 
provisions of 38 C.F.R. §  3.159, and the Board is not 
precluded from completing appellate review.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The Board believes that the multiple notices provided to 
the appellant, including the full text of 38 C.F.R. 
§ 3.159, have satisfied the duty to notify the veteran 
of each and every provision of the VCAA.  The current 
decision in Pelegrini noted that a VCAA notice 
consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  As the Board has noted above, the appellant 
has been afforded numerous opportunities to submit 
additional evidence, and notice of the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the requirements set forth in 
Pelegrini have been satisfied. 

To the extent that there is any notice requirement or duty to 
the veteran which has not been technically satisfied during 
the nine years of the pendency of this claim, it is the 
Board's opinion that no remaining technical defect in the 
attempt to comply with the VCAA would be prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077, (U.S. Vet. 
App. Apr. 14, 2005).  In particular, the many communications 
to the veteran and his representative, including the filing 
connected to the appeals to the Court, make it clear that, if 
there is any notice or duty to the veteran of which the 
veteran remains unaware, the veteran's representative is 
aware of the applicable statutes and regulations and can 
prevent any prejudice to the veteran by so advising the 
veteran.  Moreover, since the veteran has clearly indicated 
that he has no further argument or evidence, it would be 
fruitless to Remand this claim for further notification 
regarding evidence or to afford the veteran another 
opportunity to submit evidence.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Laws and regulations applicable to claim for service 
connection for hypertension

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Factual background

The veteran's service medical records show that the veteran's 
spine and extremities were evaluated as normal during his 
April 1943 enlistment examination.  He was seen in December 
1943 for complaints of pain in the back and left leg.  There 
was marked limitation of forward bending and tenderness over 
the left sacroiliac joint, and the radiologic examination was 
interpreted as disclosing arthritis and sclerosis of the 
sacroiliac joints.  A diagnosis of chronic arthritis of the 
sacroiliac was assigned in December 1943, and in February, 
May, and July 1944.  Examinations disclosed that the veteran 
had continuing discomfort on motion in the lumbar and left 
hip areas.  However, radiologic examination conducted in 
August 1944 disclosed no abnormalities.  In August 1944, the 
diagnosis was changed to rheumatism, muscular.  The veteran's 
December 1944 discharge examination indicated diagnoses of 
arthritis, chronic, sacroiliac, and muscular rheumatism.

Post-service evidence includes the report of a VA examination 
dated in June 1945.  Radiologic examination of the veteran's 
lumbosacral spine and hips revealed no spinal pathology and 
the sacroiliac joints were normal.  The examiner assigned a 
diagnosis of chronic myositis, and stated that there was no 
evidence of arthritis.  For purposes of information only, and 
without reliance thereon, the Board notes that myositis is 
defined as inflammation of a voluntary muscle.  See Dorland's 
Illustrated Medical Dictionary 1095 (28th ed. 1994).  By a 
rating decision prepared in June 1945, the veteran was 
granted service connection for myositis, lower back, 
evaluated as analogous to arthritis.  A 20 percent evaluation 
was assigned.

Radiologic examination of the lumbar spine during VA 
examination in June 1946 revealed joint narrowing and bone 
condensation affecting the left sacroiliac joint.  The 
diagnosis was arthritis, left sacroiliac joint, moderately 
severe, and chronic myositis of the lumbar area.  VA 
radiologic examination of the lumbosacral spine and pelvis in 
July 1947 revealed no injury or disease of the sacroiliac or 
hip joints.  The examiner stated that there was no orthopedic 
diagnosis, and that myositis, lower back, was not found.  By 
a rating decision prepared in July 1947, the veteran's 
service-connected disability was evaluated as noncompensable.  

A statement from a private physician dated in December 1960 
diagnosed chronic arthritis.  On VA examination conducted in 
August 1969, the veteran complained of left hip and left knee 
pain.  Radiologic examination was interpreted as showing 
chronic arthritic changes, left hip.  VA radiologic 
examination conducted in March 1970 was negative for 
arthritis of the lumbar spine, sacroiliac, and left hip.  The 
VA examiner concluded that the veteran had arthralgia, left 
hip.  

In January 1971, a VA reviewer who examined the veteran's 
September 1969 and March 1970 x-ray films opined that there 
was no evidence of bone or joint pathology of the lumbosacral 
spine.  The examiner noted in particular that special 
radiologic views of the left hip disclosed no evidence of an 
erosive process, or of thickening of the capsule or the 
articular cortex.  

A May 1990 private medical statement indicated that the 
veteran was being treated for degenerative arthritis of the 
right knee and a Dupuytren's contracture of the right hand, 
but was devoid of evidence as to a disorder of the spine or 
muscles of the back.

An April 1996 VA radiologic examination report revealed no 
significant arthritic changes in the left hip, except for the 
lateral aspect of the left ileum.  April 1996 radiologic 
examination of the lumbar spine disclosed demineralization 
and degenerative osteoarthritic changes.  The examiner who 
conducted VA examination of the spine in June 1996 assigned 
diagnoses of demineralization and degenerative osteoarthritic 
changes, lumbar spine.

In a statement dated in July 1996, R.I., MD, stated that he 
treated the veteran for multiple joint pains of the left hip, 
left knee, and lumbar region.  Dr. I. stated that 
"[a]ccording to the patient's records, he has had chronic 
arthritis and sacroilitis [sic] dating back to December 
1943."

In a private medical statement dated in August 1996, R.D.B., 
DO, stated that he had reviewed the veteran's medical records 
and his post-service medical history, and stated that 
previous radiologic examinations had shown arthritic changes 
of the lumbar and sacroiliac joints.  Based upon that review, 
to include review of the veteran's X-ray examinations, Dr. B. 
concluded that "the arthritic process that [the veteran] 
suffers from today, is the same arthritis that he was 
diagnosed with in the service."  Dr. B. further stated that 
"the arthritis that he complains of today and the arthritis 
that he has well-documented in his medical records, are one 
and the same."

During his December 1996 hearing at the RO, the veteran 
testified that Dr. B. had reviewed the veteran's service 
medical records when he provided the August 1996 statement.  
The veteran testified that he currently suffered from pain in 
the low back, left hip, and left leg, which was the same type 
of pain he had during service.  He further testified that his 
low back problems "came on gradually" during his service and 
he could not point to a specific injury in service which 
caused a low back disorder.  He testified that he could not 
remember a low back injury subsequent to discharge from 
active service.  The veteran reported that he was first 
treated for his low back subsequent to service by a Dr. McD. 
and then by a Dr. McG.  He testified that records from these 
physicians were unavailable.

The veteran's sister-in-law testified that she had known the 
veteran for about 50 years, and also testified that the 
veteran had complained of back problems, and that they had 
gotten worse over the years.

In a March 1998 VA expert opinion, J.S., MD (Section Chief, 
Rheumatology), noted his review of the reports of the 
radiologic examinations, which disclosed conflicting 
radiologic evidence as to whether the veteran had "back 
disease."  Dr. S. noted that 1946 x-rays and examination, as 
well as 1970 x-rays and examination, showed no evidence of 
disease of the lumbar spine.  

In considering the various explanations for the veteran's 
complaints, Dr. S. stated that the most common disease 
affecting both the sacroiliac joints and spine over the time 
interval in question was ankylosing spondylitis.  He 
considered whether the veteran had ankylosing spondylitis in 
1943 which progressed to the present, and concluded that, 
although he could not give a definite answer, "this seems 
unlikely," because recent x-ray evidence of sacroiliitis was 
lacking, there was lack of limitation of motion and stiffness 
of the lumbar spine, and lack of characteristic changes in 
the vertebrae as seen in recent X-rays.  

Dr. S. also considered whether the veteran's symptoms were 
related to Reiter's disease, but determined that the history 
did not support a finding of that disorder, since there was 
no evidence of iritis or conjunctivitis, but that a variant 
of spondyloarthropathy was a possible explanation for the 
veteran's history.  

Dr. S. stated that there was no evidence, other than by 
history, of myositis.  He explained that myositis is an 
inflammatory disease of muscle that is characterized by 
elevation of muscle enzymes in the blood, and that recent 
blood tests were negative for current myositis.  

Dr. S. stated that the description of osteophytes in recent 
X-rays was more like that seen in degenerative arthritis, 
which could be caused or aggravated by injury to the spine or 
by lumbar disc disease.  He noted, however, that the case did 
not involve identifiable injury that could have led to disc 
disease, and that the veteran stated that his back pain 
developed slowly.  He concluded that "it is therefore 
difficult to see how the condition of sacroiliitis in service 
is related to his present condition."  

He opined that it was also possible that the veteran suffered 
from a very mild spondyloarthropathy over many years, but 
that there was very little evidence to support that 
possibility.  Even if true, it was unclear as to whether that 
would have contributed to the veteran's present condition, 
which seemed "primarily due to degenerative osteoarthritic 
changes of the spine."  The reviewer noted that the conflicts 
in the radiologic evidence could not be resolved without 
review of the original x-ray films, to which he did not have 
access.  The reviewer concluded that "it is unlikely that the 
osteoarthritic back trouble the patient now experiences had 
its onset in the service."

On VA examination conducted in November 2000, the veteran 
reported lower back pain and left sacroiliac pain beginning 
in 1943 and persisting since that time.  The examiner noted 
that the veteran had never used a brace, been hospitalized, 
or undergone myelogram or magnetic resonance imaging (MRI), 
but had used analgesics and anti-inflammatory medication for 
his back pain.  The veteran complained of increased 
discomfort with prolonged sitting or standing.  Range of 
motion of the lumbar spine was limited to 30 degrees of 
forward flexion and lateral bending to 10 degrees to each 
side.  There was no paravertebral spasm.

The examiner concluded that the veteran did not currently 
have ankylosing spondylitis, but rather had degenerative disc 
disease.  The examiner further opined that the veteran had 
chronic left sacroiliitis, as he had reviewed the x-rays and 
there was evidence of left sacroiliitis involving loss of 
articular surface for many years.  The examiner further 
concluded that, although the veteran had left sacroiliitis, 
there was "no specific connection" between the veteran's left 
sacroiliitis and development of degenerative disc disease of 
the lumbar spine.  Clarifying this even further, the examiner 
stated that "it is considered more likely than not that the 
[veteran's] lumbar disc disease owes little if any component 
to the left sacroiliitis for which he is service-connected."

The examiner, in a June 2001 addendum, concluded that the 
diagnosis of myositis assigned after the veteran's service 
was not present on examination in November 2000 and concluded 
that the myositis referred to in the earlier medical reports 
actually represented sacroiliitis.  The examiner further 
opined that the left sacroiliitis, which was service 
connected, was likely producing 80 percent of the veteran's 
discomfort.

In providing a February 2002 opinion, the VA medical reviewer 
first discussed the facts disclosed by his review of the 
clinical records and radiologic reports.  The reviewer noted 
in particular that he personally reviewed all original x-ray 
films available. The reviewer discussed the diagnoses 
assigned for the veteran's complaints of back pain in service 
and proximate to service and the reports of radiologic 
examinations obtained contemporaneous with the assigned 
diagnoses.  The reviewer noted that radiologic examination 
conducted in March 1970 disclosed that the lumbar spine was 
negative for abnormalities and the sacroiliac joints were 
patent and not sclerotic.  In January 1971, the reviewer who 
conducted review of radiologic examinations obtained in 
September 1969 stated that the sacroiliac joints and hips 
showed no evidence of bone or joint pathology.  The reviewer 
noted that no further radiologic examination of the veteran's 
back or hips was conducted until 1996, when radiologic 
examination disclosed osteoarthritic changes of the lumbar 
spine.  Radiologic examination in July 1996 disclosed 
demineralization and degenerative osteoarthritic changes of 
the lumbar spine and arthritic changes of the left ilium.

The reviewer noted the apparent difference of opinion between 
the March 1998 reviewer, who concluded that the veteran did 
not have sacroiliitis in service because there was no 
evidence of left sacroiliitis on recent radiologic 
examinations, and the November 2000 VA examiner, who 
concluded that the veteran did have left sacroiliitis in 
service and currently.  The February 2002 examiner noted that 
the examiner who concluded in 1998 that the veteran did not 
have left sacroiliac joint changes had not personally 
reviewed the radiologic examinations, whereas the examiner 
who concluded in November 2000 that the veteran did have 
chronic left sacroiliitis had personally reviewed the x-ray 
films.

The February 2002 reviewer then set out his interpretations 
of the April 1996, April 1998, and November 2000 radiologic 
examinations.  The examiner concluded that it was not likely 
that the veteran's degenerative osteoarthritic changes of the 
lumbar spine had an onset during military service or within 
one year after the veteran's separation from military 
service.  The examiner stated he was basing this conclusion 
specifically on radiologic examination conducted in 1970 
which disclosed no osteoarthritic changes.  The examiner 
further stated that it was his opinion that the veteran's 
current degenerative osteoarthritic changes of the lumbar 
spine were due to the veteran's five decades of work and his 
age.

On VA examination conducted in October 2004, the veteran 
reported lower back and left sacroiliac pain beginning in 
service in 1943 when he was 19 years old.  He reported that 
the problem had persisted since that initial episode.  He 
stated that he had sought limited medical treatment for his 
back disorder because he understood that there was no 
effective treatment available.  The veteran's physical 
examination, including limitation of motion of the lumbar 
spine, was consistent with the findings on prior VA 
examinations.

The examiner stated that radiologic examinations conducted in 
November 2000 disclosed extensive lumbar spondylosis with 
considerable osteophyte formation, as well as ossification of 
the anterior and longitudinal ligament in the thoracic 
portion of the spine, but without ossification of the 
ligament at the lumbar level.  The examiner concluded that 
the veteran had degenerative disc disease.  The examiner 
opined that there did not appear to be a specific connection 
between the veteran's left sacroiliitis and the development 
of the lumbar degenerative disc disease.  The examiner 
further stated that it was more likely than not that the 
veteran's lumbar degenerative disc disease owed "little if 
any" component to the left sacroiliitis for which the veteran 
appeared to be service-connected.

The examiner recommended further study, including a bone scan 
along the lumbar spine and pelvis.  That bone scan was 
conducted, but did not reveal active sacroiliitis, nor did it 
reveal lumbar spine degenerative changes of note.  The 
examiner further stated that the impression on physical 
examination, that the diagnosis of myositis assigned in 
service actually reflected sacroiliitis, was not accurate, 
because the veteran did not have active sacroiliitis.  The 
examiner amended his conclusion for VA examination purposes 
to state that "it is considered more likely than not that the 
patient's lumbar degenerative disc disease owes little if any 
component to the myositis for which he appears to be service-
connected."

Analysis

The evidence of record reflects that there was medical 
uncertainty in 1943 and 1944 during the veteran's service, 
and proximate to the veteran's service discharge, as to the 
appropriate diagnosis to be assigned for the veteran's 
complaints of back and left leg pain in service.  Six 
physicians, examiners, or reviewers (Dr. R.I., July 1996 
statement; Dr. R.D.B., August 1996 statement; Dr. S., March 
1998 expert opinion; November 2000 VA examiner; VA reviewer, 
February 2002; VA examiner, March 2004) have considered the 
etiology of the veteran's current degenerative disease of the 
spine since the veteran submitted his April 1996 claim for 
service connection for degenerative joint disease.  The 
record review that the six providers do not agree as to what 
diagnosis would have been appropriate in 1943 for the 
veteran's symptoms at that time, and do not agree as to the 
appropriate characterization of the disability for which the 
veteran has been granted service connection.

The record further reveals that certain reviewers suggested 
that review of original radiologic examinations (the 
radiology films, rather than the interpretive reports) might 
assist in determining what disorder was present during the 
veteran's service or in the years immediately following the 
veteran's service.  As a result of these comments, the Board, 
in its December 1999 Remand, directed the RO to attempt to 
obtain any available original radiology examination films.  
However, the RO's requests to the numerous facilities thought 
to possibly have such records revealed that all original 
radiologic films prior to 1996 were destroyed and were not 
available.  Thus, it appears that will be no additional 
evidence from review of radiologic films.

The preponderance of the medical evidence establishes, 
however, that the majority of the examiners and reviewers who 
have provided an opinion during the pendency of this claim 
agree that, regardless of the diagnosis assigned for the 
veteran's symptoms of back and left leg pain in service, 
those symptoms and the underlying pathology, however 
characterized, did not give rise to the veteran's current 
degenerative changes of the spine.  

In particular, the opinion of the reviewers who provided a 
March 1998 opinion, a November 2000 opinion and June 2001 
addendum, a February 2002 opinion, and a March 2004 opinion 
have each quite clearly indicated that, regardless of the 
diagnosis assigned for the veteran's in-service complaints of 
back pain, it is unlikely that the veteran's current 
degenerative changes of the spine are etiologically due to 
that service-connected disorder.

The evidence most favorable to the veteran's claim of 
entitlement to service connection for arthritis of the spine 
is the opinion of Dr. B., who stated that the veteran's 
previous radiologic examinations of the lumbar and sacroiliac 
joints have shown arthritic changes, and that the arthritic 
process the veteran manifested in 1996 was the same arthritic 
process diagnosed in service.  However, the service medical 
records do not support the portion of Dr. B.'s statement 
which indicates that there was radiologic evidence of 
arthritis of the lumbar spine, or any portion of the spine, 
in service.  

Rather, the reports of in-service and post-service radiologic 
examinations of the veteran's spine disclose that no 
abnormality of the spine was found, although some of the 
radiologic examination disclose arthritis of a sacroiliac 
joint or joints.  There is no radiologic support for Dr. B's 
statement that an arthritis process of the lumbar spine was 
demonstrated prior to 1996.  Instead, the radiology reports 
in service state that the veteran had "arthritis, chronic, 
sacroiliac."  These reports do not state that there was 
arthritis other than in the sacroiliac joints.  More 
specifically, the report of radiologic examination conducted 
March 23, 1944 states, "X-ray examinations of the lumbosacral 
spine was (sic) negative except for early hypertrophic 
changes involving the sacro-iliac articulations."  Post-
service radiology reports in 1945 and 1946 disclose 
abnormality only of the left sacroiliac joint, but not of the 
lumbosacral spine.  The reports and reviews of radiologic 
examinations in 1969 and 1970 reference arthritis of the left 
sacroiliac joint, but disclose no abnormality of the spine, 
to include the lumbar spine.

It appears that Dr. B. may have based his favorable opinion 
on a factual conclusion which is not supported by the record, 
or may have assumed that arthritis of the sacroiliac 
articulation is arthritis of the lumbar spine or causes 
arthritis of the lumbar spine.  Dr. S., in his March 1998 
opinion, noted, in essence, that even if the veteran had 
sacroiliitis or spondyloarthropathy in service, it would be 
"unlikely" that such disorders would be related to or 
contribute to the current lumbar spine disorder.  The 
reviewer who conducted the November 2000 review, opined that 
there was "no specific connection" between the veteran's 
diagnosed left sacroiliitis and later development of 
degenerative disc disease.  Similarly, the VA examiners who 
provided a February 2002 opinion and an October 2004 opinion 
concluded that it was "not likely" that degenerative 
osteoarthritic changes had an onset during the veteran's 
military service and that was more likely than not that the 
veteran's current spine disorders owed little, if any, 
"component" to the veteran's service-connected disability, 
however diagnosed.  

The July 1996 statement provided by Dr. I. to the effect that 
the veteran has a diagnosis of chronic arthritis and 
sacroiliitis is also favorable to the veteran.  However, Dr. 
I. did not state the rationale for his conclusion, and did 
not reference the records that he reviewed in reaching that 
conclusion.  Because Dr. I. did not provide the rationale for 
his conclusion, but provided only a conclusory statement, his 
statement, although favorable to the veteran, is only weakly 
persuasive.  

The only other evidence of record favorable to the veteran's 
claim is his own testimony at his personal hearing.  The 
Board notes that the veteran's belief that his current back 
pain is the same pain he had experienced since service is 
credible, especially given the lack of clarity of the 
veteran's previous diagnoses.  

However, the veteran, as a lay person, is not competent to 
offer an opinion as to the incurrence of any arthritis during 
his period of active duty service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The veteran can report his symptoms, but 
his statements as to the cause of any current arthritis of 
the spine must be supported by competent medical evidence, 
not merely allegations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While the veteran's lay testimony is effective to establish 
that he has had back pain since service, his testimony is not 
competent medical evidence to establish the medical disorder 
underlying the pain.  Thus, his testimony is not probative to 
support the claim that degenerative arthritis of the spine 
has been chronic and continuous since service or is secondary 
to the service-connected disability, characterized as 
myositis or sacroiliitis.  

The Board finds that the opinions of the reviewers who 
provided the March 1998 opinion, the November 2000 opinion 
and June 2001 addendum, the February 2002 opinion, and the 
October 2004 opinion, are more persuasive than the opinions 
of Dr. B. and Dr. I.  Each of these opinions specifically 
note and discuss review of the evidence of record, either as 
a whole or including review of prior opinions of record.  
Each of the opinions provided in 1998, 2000, 2001, 2002, and 
2004 discusses the rationale underlying the conclusions 
provided, and each discusses the conclusions in terms of 
medical likelihood, specifically, whether the claimed 
disorder is less than likely, likely, or more than likely 
related to the veteran's service or his service-connected 
disability.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) (credibility and weight to be attached to medical 
opinion are within the province of the Board as 
adjudicators); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).

The preponderance of the evidence, particularly radiologic 
evidence in service, radiologic evidence proximate to the 
veteran's service, radiologic reports dated in 1970, and the 
November 2000, February 2002, and October 2004 medical 
opinions, establishes that arthritis of the spine, to include 
the lumbar spine, was not manifested while the veteran was in 
service or within one year after his service discharge.  
Thus, the evidence is against a finding that the veteran 
incurred arthritis of the spine in service, and, the evidence 
is also against a finding that such incurrence may be 
presumed.

The Board must also consider whether the veteran's arthritis 
of the back is etiologically related to the veteran's service 
or any incident thereof, to include whether the claimed 
arthritis of the back is secondary to, that is, proximately 
due to or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
In particular, the Board finds that the reviewers who 
provided the November 2000 opinion and June 2001 addendum, 
the February 2002 opinion, and the October 2004 opinion, 
considered whether the veteran's current lumbar disorder was 
secondary to or aggravated by the veteran's service-connected 
left sacroiliitis.  In the November 2000 report, the examiner 
specifically stated that there was no specific connection, 
i.e., no etiologic relationship, between left sacroiliitis 
and development of lumbar disease.

The examiner's statement that it was more likely than not 
that the veteran's lumbar disc disease "owes little if any 
component" to the left sacroiliitis indicates, in essence, 
that the veteran's back disorder was not aggravated by the 
left sacroiliitis. The examiner provided a further opinion, 
in the June 2001 addendum, that 80 percent of the veteran's 
discomfort was due to the service-connected disability.  The 
examiner's explanation of the percentage of discomfort due to 
each disability makes it clear that he considered the 
symptoms of each disorder as independent of and unaffected by 
the presence of the other disorder.  

Although the examiner did not use the term "aggravation" from 
the VA regulations, nevertheless, the Board interprets the 
discussion of left sacroiliitis as a "component" of lumbar 
disease or discomfort as a medical discussion of the 
principles of aggravation, albeit without use of the legal 
term.  The reiteration of this terminology in the October 
2004 opinion, stating that it was more likely than not that 
there was "little[,] if any" connection between the 
service-connected disability and the current spine disorder, 
is consistent with the Board's conclusion that the opinion is 
unfavorable to any claim of proximate cause or aggravation of 
the claimed disorder by the service-connected disability.

The statement of the examiner who provided the February 2002 
opinion that the veteran's current disorder of the spine was 
due to his age and his work is, in essence, an opinion that 
the spine disorder was not secondary to or aggravated by the 
service-connected disability, since the discussion provides 
an alternative etiology for the disorder.  

The preponderance of the evidence establishes that it is 
unlikely (less than likely) that the veteran has a current 
disorder of the spine, to include the lumbar spine, which is 
etiologically related to, secondary to, or aggravated by a 
disability diagnosed in service.

The probative medical evidence of record, by a preponderance, 
supports a conclusion that there is no relationship, either 
direct, secondary, or by aggravation, between the veteran's 
in-service diagnoses of chronic sacroiliac arthritis and a 
currently-diagnosed disorder of the lumbar spine, 
degenerative osteoarthritic changes of the lumbar spine.

In this case, the veteran's statements, considered together 
with the favorable opinions rendered by Dr. B. and Dr. I., do 
not place the evidence in equipoise to warrant granting 
service connection for arthritis of the spine, when 
contrasted with the four unfavorable and highly persuasive 
opinions of record.  Because the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for arthritis of the spine, and the 
evidence is not in equipoise, the benefit of the doubt rule 
of 38 U.S.C.A. § 5107(b) is not applicable to warrant a more 
favorable determination.


ORDER

The appeal for service connection for arthritis of the spine 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


